DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20180302832 A1, hereinafter Huang in view of 
Talbert et al. US 20200068440 A1, hereinafter Talbert. 
Regarding claims 1, 8 and 14, Huang teaches a method (Huang: Summary), one or more non-transitory computer readable media having instructions operable to cause one or more processors (Huang: para. [0107-0109] and Fig. 12 processor unit 1202) comprising:
initiating a station steering assessment of a wireless network (Huang: para. [0040-0041] A first AP may optimize the network or improve service for the device by steering a device to a different AP (which would become the new serving AP for the device). Steering refers to any activity which causes the device to wirelessly associate with a second AP instead of maintaining the association with a first AP. Steering also may be referred to as a re-association activity, move, transfer, relocate, transition, switch, re-position, handover, or the like. [0065-0066] At block 410-420, the first AP may estimate path performance metrics for each of a plurality of candidate paths between the device and a root AP of the network. The path performance metrics may include estimated path capacity and estimated path delay. For example, the path performance metrics may include an end-to-end path capacity and an end-to-end path delay for a candidate path between a serving AP and the root AP) including at least a station (Huang: para. [0038] devices), a connection point (Huang: para. [0038] access point APs), and a gateway device (Huang: para. [0038] gateway);
gathering one or more metrics of the wireless network (Huang: para. [0059] and FIG. 2, the first AP 110 includes a network analysis unit 260 to obtain topology information about the network and performance information regarding the other APs in the network 200. The first AP 110 also includes a serving AP selection unit 262 to select a new serving AP and steer the first device 240 based on the information collected by the network analysis unit 260. The network analysis unit 260 can determine various channel conditions, wireless device configurations, and wireless device capabilities with respect to the components of the network 200 (such as the root AP 150, devices 240, 242 and/or APs 110, 120, and 130). For example, the network analysis unit 260 can determine a topology of the network, including backhaul channels used by other APs to communicate to the root AP 150. The first AP 110 may select a target AP (such as the third AP 130 in the example of FIG. 2) as the serving AP for the first device 240 based at least in part on path capacity and delay of a path from the target AP to the root AP. The selection of the target path may take into account the QoS profile (such as the traffic type, capacity requirement, and delay requirement) of the first device 240); and
steering one or more stations to one or more connection points based upon a comparison of the gathered one or more metrics and one or more parameters of the steering profile (Huang: para. [0006 & 0059] The first AP may select a target path from among the plurality of candidate paths based, at least in part, on a comparison of the QoS profile of the device with the estimated path performance metrics, the target path comprising a plurality of links between a second AP and the root AP. The first AP may steer the device from the first AP to the second AP).
It is noted that Huang does not explicitly disclose: identifying an active steering profile, wherein the active steering profile is identified from one or more steering profiles, each steering profile comprising one or more parameters associated with specific trigger , and wherein each of the one or more steering profiles comprise differing parameter thresholds that are associated with the specific trigger points; steering one or more stations to one or more connection points based upon a comparison of the gathered one or more metrics and one or more parameters of the active steering profile.
However, Talbert from the same or similar fields of endeavor teaches the use of: 
identifying an active steering profile (Talbert: para. [0036] device profile), wherein the active steering profile is identified from one or more steering profiles (Talbert: para. [0040] provide steering actions corresponds to device profile), 
each steering profile comprising one or more parameters associated with specific trigger points for steering one or more stations (Talbert: para. [0020 & 0022 & 0027 & 0033 & 0051] an SLA profile may include thresholds, such as key performance indicator (KPI) thresholds relating to some or all of the data described above (e.g., the parametric data). Para. [0033] management platform may be configured to receive data (e.g., device information, parametric data, and/or the like) from the master system, analyze and/or process the data to determine network resource-related adjustments and/or optimizations (e.g., including steering of an end-user device to a different channel band of an access point and/or to a different access point, performing load balancing between access points, and/or the like), and provide commands (e.g., policy information) to the master system to implement the adjustments and/or optimizations (e.g., via control of one or more agent systems. Para. [0051] If the master system determines that the one or more thresholds are not satisfied (reference number 156—NO), as shown by reference number 158, the process may include performing various operations, including calculating score(s) for the end-user device with respect to other agent devices on the network, determining whether to steer the end-user device to another agent device based on the score(s), implementing any adjustments based on the determination, and providing corresponding updates to the management platform), 
wherein the specific trigger points are associated with specific instances in which one or more stations are to be steered to one or more connection points (Talbert: Para. [0051] If the master system determines that the one or more thresholds are not satisfied (reference number 156—NO), as shown by reference number 158, the process may include performing various operations, including calculating score(s) for the end-user device with respect to other agent devices on the network, determining whether to steer the end-user device to another agent device based on the score(s), implementing any adjustments based on the determination, and providing corresponding updates to the management platform), and
wherein each of the one or more steering profiles comprise differing parameter thresholds that are associated with the specific trigger points (Talbert: para. [0020 & 0022 & 0027 & 0033 & 0051-0052 & 0055] an SLA profile may include thresholds, such as key performance indicator (KPI) thresholds relating to some or all of the data described above (e.g., the parametric data). Para. [0033] analyze and/or process the data to determine network resource-related adjustments and/or optimizations (e.g., including steering of an end-user device to a different channel band of an access point and/or to a different access point, performing load balancing between access points, and/or the like). Para. [0051] If the master system determines that the one or more thresholds are not satisfied (reference number 156—NO), as shown by reference number 158, the process may include performing various operations, including calculating score(s) for the end-user device with respect to other agent devices on the network, determining whether to steer the end-user device to another agent device based on the score(s), implementing any adjustments based on the determination, and providing corresponding updates to the management platform); 
steering one or more stations to one or more connection points based upon a comparison of the gathered one or more metrics and one or more parameters of the active steering profile (Talbert: para. [0020 & 0022 & 0027 & 0033 & 0051] an SLA profile may include thresholds, such as key performance indicator (KPI) thresholds relating to some or all of the data described above (e.g., the parametric data). Para. [0033] management platform may be configured to receive data (e.g., device information, parametric data, and/or the like) from the master system, analyze and/or process the data to determine network resource-related adjustments and/or optimizations (e.g., including steering of an end-user device to a different channel band of an access point and/or to a different access point, performing load balancing between access points, and/or the like), and provide commands (e.g., policy information) to the master system to implement the adjustments and/or optimizations (e.g., via control of one or more agent systems. Para. [0051] master system may determine whether one or more thresholds, included in an SLA profile associated with an end-user device (e.g., communicatively coupled to one of the agent devices), are satisfied. If the master system determines that the one or more thresholds are satisfied (reference number 156—YES), the process may return to reference number 156.  If the master system determines that the one or more thresholds are not satisfied (reference number 156—NO), as shown by reference number 158, the process may include performing various operations, including calculating score(s) for the end-user device with respect to other agent devices on the network, determining whether to steer the end-user device to another agent device based on the score(s), implementing any adjustments based on the determination, and providing corresponding updates to the management platform). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Talbert in the method of Huang. One of ordinary skill in the art would be motivated to do so to provide end-to-end access point, and device, management throughout a subscriber's in-premises network (e.g., including via device steering and/or load balancing), based on device type, service applications being executed, and/or the like, optimizes device-to-device connections, which improves overall network performance and reliability. Learning of network resource usage patterns, based on parametric data collected over time, also enables continual adjustments to be made to further optimize network performance (Talbert: para. [0013 & 0055]), and detection and diagnosis of performance issues and implementing  (Talbert: para. [0065]).

Regarding claim 2, Huang and Talbert teach the method of claim 1, wherein the one or metrics of the wireless network comprise capabilities of the station (Huang: para. [0059] first AP 110 includes a network analysis unit 260 to obtain topology information about the network and performance information regarding the other APs in the network 200. The first AP 110 also includes a serving AP selection unit 262 to select a new serving AP and steer the first device 240 based on the information collected by the network analysis unit 260. The network analysis unit 260 can determine various channel conditions, wireless device configurations, and wireless device capabilities).

Regarding claim 3, Huang and Talbert teach the method of claim 1, wherein the one or metrics of the wireless network comprise signal quality metrics associated with communications between the station and the connection point (Talbert: para. [0045] a score may be determined based on a variety of factors, including an SLA profile associated with the agent device, an SLA profile associated with the end-user device, a quality, or strength, of a connection between the end-user device and the agent device (e.g., an RSSI) on a current channel band (which may, for example, indicate how far the end-user device is from the agent device)). One of ordinary skill in the art would be motivated to do so to provide end-to-end access point, and device, management throughout a subscriber's in-premises network (e.g., including  (Talbert: para. [0013 & 0055]), and detection and diagnosis of performance issues and implementing remedies (e.g., rebooting and/or dynamically assigning or re-routing resources) to ensure that performance guidelines are met (Talbert: para. [0065]).

Regarding claim 4, Huang and Talbert teach the method of claim 1, wherein the one or metrics of the wireless network comprise an identification of one or more services currently in use by the station (Huang: para. [0091] and Fig. 9 the serving AP selection unit may detect a type of traffic (voice over IP, video over IP, H.323, UDP, or other type of traffic) that is associated with delay sensitive traffic. The device may send an indication of a QoS reservation that indicates delay sensitive traffic. The source or destination address associated with the traffic may be used to detect delay sensitive traffic. Packet inspection or packet stream analysis may be used to identify delay sensitive traffic. For example, a field in the packet (such as a Diff-Serve Code Point, DSCP, or other QoS-related field) might identify a low latency delay requirement. The pattern of packets in a stream (such as packet size, inter-arrival times, or other sequential packet timing) could be used to identify a packet stream that is associated with delay sensitive traffic).

Regarding claim 5, Huang and Talbert teach the method of claim 1, wherein the one or metrics of the wireless network comprise channel utilization of a channel currently used by the connection point (Huang: para. [0049 & 0053 & 0059] capacity of the path may take into account the fronthaul and backhaul contention timing or utilization constraints).

Regarding claims 9-11, Huang and Talbert teach all the limitations as discussed in the rejection of claims 2-3 and 5, therefore apparatus claims 9-11 are rejected using the same rationales.

Regarding claims 15-18, Huang and Talbert teach all the limitations as discussed in the rejection of claims 2-5, therefore nt-CRM claims 15-18 are rejected using the same rationales.

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Talbert as applied to claims 1, 8 and 14 above, and further in view of Ho et al. US20160088521A1, hereinafter Ho.
Regarding claim 6, Huang and Talbert teach the method of claim 1, wherein the one or more parameters of the active steering profile comprise threshold values (Talbert: para. [0040] provide steering actions corresponds to device profile), and Huang and Talbert do not explicitly disclose: wherein the one or more parameters comprise threshold values for one or more signal quality metrics. 
for one or more signal quality metrics (Ho: para. [0116] At block 901, the AP uses received signal strength to select client devices. The AP selects the identified client devices in the current priority class that have a received signal strength at or below a defined threshold). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ho in the method of Huang and Talbert. One of ordinary skill in the art would be motivated to do so for Traffic on wireless paths in the wireless network may be load balanced to improve channel utilization and/or relieve an overloaded channel (Ho: para. [0020]).

Regarding claim 12, Huang, Talbert and Ho teach all the limitations as discussed in the rejection of claim 6, therefore apparatus claim 12 is rejected using the same rationales.

Regarding claim 19, Huang, Talbert and Ho teach all the limitations as discussed in the rejection of claim 6, therefore nt-CRM claim 19 is rejected using the same rationales.

Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Singla et al. US 20200322216 A1 Systems and methods include obtaining measurements from a Wi-Fi network that includes one or more access points; determining a configuration of the Wi-Fi network based on the measurements, wherein the configuration includes one or more of i) steering a client device to associate with a specific access point of the one or more access points and ii) steering the client device to connect to a specific frequency band of the one or more access points.

Bhagavatula et al. US 20190312924 A1 [0018] connectivity events such as the number of retransmissions needed during a session, time interval data such as timestamped events when a client device connected, disconnected, received probe requests, was steered to another AP, or other suitable data, the number of disconnects, the type of connection failures associated with a particular device type.

Huang et al. US 20190281608 A1 [0162] a particular AP may need to request its client devices to scan a larger number of channels in the for AP steering operations, which may subsequently cause the AP steering procedure to run out of time when a client device needs to be quickly steered to another AP. 

Ganu US 9936028 B2 a network infrastructure needs to determine whether the client device should be steered to another radio and/or access point due to poor performance of the current radio of the access point to which the client device is associated with.

Han et al. US 20140204802 A1 [0039] FIG. 2 is a block diagram illustrating a method 200 for steering network devices using probability functions, according to one embodiment. Although new connections are discussed herein as triggering network steering of a network device, existing connections can be steered as well. For instance, an existing connection can be terminated in an overburdened access point with the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468